


Exhibit 10.8

 

FORM OF RESTRICTED SHARE AWARD AGREEMENT

 

RESTRICTED SHARE AWARD AGREEMENT UNDER THE STANLEY, INC. 2006 OMNIBUS INCENTIVE
COMPENSATION PLAN dated as of                  , between Stanley, Inc. (the
“Company”), a Delaware Corporation, and                    .

 

This Restricted Share Award Agreement (the “Award Agreement”) sets forth the
terms and conditions of an award of            shares (the “Award”) of the
Company’s Common Stock, $0.01 par value, that are subject to certain
restrictions on transfer and risks of forfeiture and other terms and conditions
specified herein (“Restricted Shares”) and that are granted to you under the
Stanley, Inc. 2006 Omnibus Incentive Compensation Plan (the “Plan”).

 

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 10 OF THIS AWARD AGREEMENT.  BY SIGNING YOUR NAME BELOW, YOU
WILL HAVE CONFIRMED YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD
AGREEMENT.

 


SECTION 1.  THE PLAN.  THIS AWARD IS MADE PURSUANT TO THE PLAN, ALL THE TERMS OF
WHICH ARE HEREBY INCORPORATED IN THIS AWARD AGREEMENT.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THE PLAN AND THE TERMS OF THIS AWARD AGREEMENT,
THE TERMS OF THIS AWARD AGREEMENT SHALL GOVERN.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AWARD AGREEMENT AND THE TERMS OF ANY INDIVIDUAL
EMPLOYMENT AGREEMENT BETWEEN YOU AND THE COMPANY OR ANY OF ITS AFFILIATES (AN
“EMPLOYMENT AGREEMENT”), THE TERMS OF YOUR EMPLOYMENT AGREEMENT WILL GOVERN.


 


SECTION 2.  DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AWARD AGREEMENT THAT
ARE NOT DEFINED IN THIS AWARD AGREEMENT HAVE THE MEANINGS AS USED OR DEFINED IN
THE PLAN.  AS USED IN THIS AWARD AGREEMENT, THE FOLLOWING TERMS HAVE THE
MEANINGS SET FORTH BELOW:


 

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the Commonwealth of
Virginia.

 

“Vesting Date” means the date on which your rights with respect to all or a
portion of the Restricted Shares subject to this Award Agreement may become
fully vested, and the restrictions set forth in this Award Agreement with
respect to such Restricted Shares may lapse, as provided in Section 3(a) of this
Award Agreement.

 

“Committee” means the compensation committee of the Board, or such other
committee of the Board as may be designated by the Board from time to time to
administer the Plan.

 


SECTION 3.  VESTING AND DELIVERY.  (A)  VESTING.  ON EACH VESTING DATE SET FORTH
BELOW, YOUR RIGHTS WITH RESPECT TO THE NUMBER OF RESTRICTED SHARES SUBJECT TO
THIS

 

--------------------------------------------------------------------------------


 


AWARD AGREEMENT THAT CORRESPOND TO SUCH VESTING DATE, AS SPECIFIED IN THE CHART
BELOW, SHALL BECOME VESTED, AND THE RESTRICTIONS SET FORTH IN THIS AWARD
AGREEMENT WITH RESPECT TO SUCH RESTRICTED SHARES SHALL LAPSE, PROVIDED THAT YOU
MUST BE EMPLOYED BY THE COMPANY OR AN AFFILIATE ON THE RELEVANT VESTING DATE IN
ORDER FOR YOUR RIGHTS WITH RESPECT TO THE APPLICABLE PORTION OF THE RESTRICTED
SHARES TO BECOME VESTED AND THE APPLICABLE RESTRICTIONS TO LAPSE, EXCEPT AS
OTHERWISE DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION OR AS OTHERWISE
PROVIDED IN YOUR EMPLOYMENT AGREEMENT.

 


VESTING DATE


 


AGGREGATE PERCENTAGE
VESTED


 


AGGREGATE NUMBER OF
SHARES VESTED


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


(B)   DELIVERY OF SHARES.  ON OR FOLLOWING THE DATE OF THIS AWARD AGREEMENT,
CERTIFICATES ISSUED IN RESPECT OF RESTRICTED SHARES SHALL BE REGISTERED IN YOUR
NAME AND DEPOSITED BY YOU, TOGETHER WITH A STOCK POWER ENDORSED IN BLANK, WITH
THE COMPANY OR SUCH OTHER CUSTODIAN AS MAY BE DESIGNATED BY THE COMMITTEE OR THE
COMPANY, AND SHALL BE HELD BY THE COMPANY OR OTHER CUSTODIAN, AS APPLICABLE,
UNTIL SUCH TIME, IF ANY, AS YOUR RIGHTS WITH RESPECT TO SUCH RESTRICTED SHARES
BECOME VESTED.  UPON THE VESTING OF YOUR RIGHTS WITH RESPECT TO SUCH RESTRICTED
SHARES, THE COMPANY OR OTHER CUSTODIAN, AS APPLICABLE, SHALL DELIVER SUCH
CERTIFICATES TO YOU OR YOUR LEGAL REPRESENTATIVE.


 


SECTION 4.  FORFEITURE OF RESTRICTED SHARES.  UNLESS THE COMMITTEE DETERMINES
OTHERWISE, AND EXCEPT AS OTHERWISE PROVIDED IN YOUR EMPLOYMENT AGREEMENT, IF
YOUR RIGHTS WITH RESPECT TO ANY RESTRICTED SHARES AWARDED TO YOU PURSUANT TO
THIS AWARD AGREEMENT HAVE NOT BECOME VESTED PRIOR TO THE DATE ON WHICH YOUR
EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES TERMINATES FOR ANY REASON, YOUR
RIGHTS WITH RESPECT TO SUCH RESTRICTED SHARES SHALL IMMEDIATELY TERMINATE, AND
YOU WILL BE ENTITLED TO NO FURTHER PAYMENTS OR BENEFITS WITH RESPECT THERETO.


 


SECTION 5.  VOTING RIGHTS; DIVIDEND EQUIVALENTS.  PRIOR TO THE DATE ON WHICH
YOUR RIGHTS WITH RESPECT TO A RESTRICTED SHARE HAVE BECOME VESTED, AND THE
RESTRICTIONS SET FORTH IN THIS AWARD AGREEMENT WITH RESPECT TO SUCH RESTRICTED
SHARE HAVE LAPSED, YOU SHALL BE ENTITLED TO EXERCISE VOTING RIGHTS WITH RESPECT
TO SUCH RESTRICTED SHARE AND SHALL BE ENTITLED TO RECEIVE DIVIDENDS OR OTHER
DISTRIBUTIONS WITH RESPECT THERETO; PROVIDED THAT ANY SUCH DIVIDENDS OR
DISTRIBUTIONS PAID IN SHARES OF THE COMPANY’S COMMON STOCK SHALL CONSTITUTE
RESTRICTED SHARES AND BE SUBJECT TO ALL OF THE SAME RESTRICTIONS AS THE
RESTRICTED SHARES WITH RESPECT TO WHICH THEY WERE PAID.


 


SECTION 6.   NON-TRANSFERABILITY OF RESTRICTED SHARES.  UNLESS OTHERWISE
PROVIDED BY THE COMMITTEE IN ITS DISCRETION, RESTRICTED SHARES MAY NOT BE SOLD,
ASSIGNED,

 

2

--------------------------------------------------------------------------------


 


ALIENATED, TRANSFERRED, PLEDGED, ATTACHED OR OTHERWISE ENCUMBERED EXCEPT AS
PROVIDED IN SECTION 9(A) OF THE PLAN.  ANY PURPORTED SALE, ASSIGNMENT,
ALIENATION, TRANSFER, PLEDGE, ATTACHMENT OR OTHER ENCUMBRANCE OF A RESTRICTED
SHARE IN VIOLATION OF THE PROVISIONS OF THIS SECTION 6 AND SECTION 9(A) OF THE
PLAN SHALL BE VOID.


 


SECTION 7.  WITHHOLDING, CONSENTS AND LEGENDS.  (A)  WITHHOLDING.  THE DELIVERY
OF SHARE CERTIFICATES PURSUANT TO SECTION 3(B) OF THIS AWARD AGREEMENT IS
CONDITIONED ON SATISFACTION OF ANY APPLICABLE WITHHOLDING TAXES IN ACCORDANCE
WITH SECTION 9(D) OF THE PLAN.


 


(B)  CONSENTS.  YOUR RIGHTS IN RESPECT OF THE RESTRICTED SHARES ARE CONDITIONED
ON THE RECEIPT TO THE FULL SATISFACTION OF THE COMMITTEE OF ANY REQUIRED
CONSENTS THAT THE COMMITTEE MAY DETERMINE TO BE NECESSARY OR ADVISABLE
(INCLUDING, WITHOUT LIMITATION, YOUR CONSENTING TO THE COMPANY’S SUPPLYING TO
ANY THIRD-PARTY RECORDKEEPER OF THE PLAN SUCH PERSONAL INFORMATION AS THE
COMMITTEE DEEMS ADVISABLE TO ADMINISTER THE PLAN).


 


(C)  LEGENDS.  THE COMPANY MAY AFFIX TO CERTIFICATES FOR SHARES ISSUED PURSUANT
TO THIS AWARD AGREEMENT ANY LEGEND THAT THE COMMITTEE DETERMINES TO BE NECESSARY
OR ADVISABLE (INCLUDING TO REFLECT ANY RESTRICTIONS TO WHICH YOU MAY BE SUBJECT
UNDER ANY APPLICABLE SECURITIES LAWS).  THE COMPANY MAY ADVISE THE APPLICABLE
TRANSFER AGENT TO PLACE A STOP ORDER AGAINST ANY LEGENDED SHARES.


 


SECTION 8.  SUCCESSORS AND ASSIGNS OF THE COMPANY.  THE TERMS AND CONDITIONS OF
THIS AWARD AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE
COMPANY AND ITS SUCCESSORS AND ASSIGNS.


 


SECTION 9.  COMMITTEE DISCRETION.  THE COMMITTEE SHALL HAVE FULL AND PLENARY
DISCRETION WITH RESPECT TO ANY ACTIONS TO BE TAKEN OR DETERMINATIONS TO BE MADE
IN CONNECTION WITH THIS AWARD AGREEMENT, AND ITS DETERMINATIONS SHALL BE FINAL,
BINDING AND CONCLUSIVE.


 


SECTION 10.  DISPUTE RESOLUTION.  (A)  JURISDICTION AND VENUE.  NOTWITHSTANDING
ANY PROVISION IN YOUR EMPLOYMENT AGREEMENT, YOU AND THE COMPANY HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF (I) THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE AND (II) THE COURTS OF THE STATE OF
DELAWARE FOR THE PURPOSES OF ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF
THIS AWARD AGREEMENT OR THE PLAN.  YOU AND THE COMPANY AGREE TO COMMENCE ANY
SUCH ACTION, SUIT OR PROCEEDING EITHER IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF DELAWARE OR, IF SUCH ACTION, SUIT OR OTHER PROCEEDING MAY NOT BE
BROUGHT IN SUCH COURT FOR JURISDICTIONAL REASONS, IN THE COURTS OF THE STATE OF
DELAWARE.  YOU AND THE COMPANY FURTHER AGREE THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO THE APPLICABLE ADDRESS
SET FORTH IN SECTION 11 OF THIS AWARD AGREEMENT SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN DELAWARE WITH RESPECT TO ANY
MATTERS TO WHICH YOU HAVE SUBMITTED TO JURISDICTION IN THIS SECTION 10(A).  YOU
AND THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AWARD
AGREEMENT OR THE PLAN IN (A) THE UNITED STATES

 

3

--------------------------------------------------------------------------------


 


DISTRICT COURT FOR THE DISTRICT OF DELAWARE OR (B) THE COURTS OF THE STATE OF
DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVE
AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


(B)  WAIVER OF JURY TRIAL.  YOU AND THE COMPANY HEREBY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT EITHER OF YOU MAY HAVE TO A TRIAL
BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AWARD AGREEMENT OR THE PLAN.


 


(C)  CONFIDENTIALITY.  YOU HEREBY AGREE TO KEEP CONFIDENTIAL THE EXISTENCE OF,
AND ANY INFORMATION CONCERNING, A DISPUTE DESCRIBED IN THIS SECTION 10, EXCEPT
THAT YOU MAY DISCLOSE INFORMATION CONCERNING SUCH DISPUTE TO THE COURT THAT IS
CONSIDERING SUCH DISPUTE OR TO YOUR LEGAL COUNSEL (PROVIDED THAT SUCH COUNSEL
AGREES NOT TO DISCLOSE ANY SUCH INFORMATION OTHER THAN AS NECESSARY TO THE
PROSECUTION OR DEFENSE OF THE DISPUTE).


 


SECTION 11.  NOTICE.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AWARD AGREEMENT SHALL
BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED BY HAND
OR OVERNIGHT COURIER OR THREE BUSINESS DAYS AFTER THEY HAVE BEEN MAILED BY U.S.
REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE
OTHER PARTY AS SET FORTH BELOW:

 

If to the Company:

 

Stanley, Inc.
3101 Wilson Boulevard
Suite 700
Arlington, VA 22201
Attention: Legal Dept.

 

 

 

If to you:

 

Your address as reflected in the payroll records
of the Company

 

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

 


SECTION 12.  HEADINGS.  HEADINGS ARE GIVEN TO THE SECTIONS AND SUBSECTIONS OF
THIS AWARD AGREEMENT SOLELY AS A CONVENIENCE TO FACILITATE REFERENCE.  SUCH
HEADINGS SHALL NOT BE DEEMED IN ANY WAY MATERIAL OR RELEVANT TO THE CONSTRUCTION
OR INTERPRETATION OF THIS AWARD AGREEMENT OR ANY PROVISION HEREOF.


 


SECTION 13.  AMENDMENT OF THIS AWARD AGREEMENT.  THE COMMITTEE MAY WAIVE ANY
CONDITIONS OR RIGHTS UNDER, AMEND ANY TERMS OF, OR ALTER, SUSPEND, DISCONTINUE,
CANCEL OR TERMINATE THIS AWARD AGREEMENT PROSPECTIVELY OR RETROACTIVELY;
PROVIDED, HOWEVER, THAT ANY SUCH WAIVER, AMENDMENT, ALTERATION, SUSPENSION,
DISCONTINUANCE, CANCELLATION OR TERMINATION THAT WOULD MATERIALLY AND ADVERSELY
IMPAIR

 

4

--------------------------------------------------------------------------------


 


YOUR RIGHTS UNDER THIS AWARD AGREEMENT SHALL NOT TO THAT EXTENT BE EFFECTIVE
WITHOUT YOUR CONSENT (IT BEING UNDERSTOOD, NOTWITHSTANDING THE FOREGOING
PROVISO, THAT THIS AWARD AGREEMENT AND THE RESTRICTED SHARES SHALL BE SUBJECT TO
THE PROVISIONS OF SECTION 7(C) OF THE PLAN).


 


SECTION 14.  COUNTERPARTS.  THIS AWARD AGREEMENT MAY BE SIGNED IN COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES
THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 


IN WITNESS WHEREOF, THE PARTIES HAVE DULY EXECUTED THIS AWARD AGREEMENT AS OF
THE DATE FIRST WRITTEN ABOVE.


 


 

 

STANLEY, INC.

 

 

 

      by

 

 

 

 

5

--------------------------------------------------------------------------------
